MEMORANDUM **
Ruben Pablo Velasquez, a native and citizen of Guatemala, petitions for review of a Board of Immigration Appeals (“BIA”) decision that affirmed the ruling of an Immigration Judge (“IJ”) denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
“Where, as here, the BIA conducts a de novo review of the IJ’s decision, our review is limited to the BIA’s decision.” Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003). We review for substantial evidence, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.2006), and we deny the petition.
The BIA denied Velasquez’s petition for asylum and withholding of removal, finding that, even assuming Velasquez had proven past persecution on account of a protected ground, the Government had successfully rebutted the presumption of a well-founded fear of future persecution by demonstrating changed country conditions. Substantial evidence supports the BIA’s finding. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000 (9th Cir.2003) (citation omitted).
*617Substantial evidence supports the denial of Velasquez’s CAT claim because he did not establish that it was more likely than not that he would be tortured if he returned to Guatemala. See Malhi, 336 F.3d at 993.
Finally, because substantial evidence supports the BIA’s findings, we need not address Velasquez’s contentions regarding firm resettlement.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.